Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2 – 21 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, an integrated circuit (IC) chip, comprising: memory control circuitry to control operation of a memory device, the memory control circuitry including: receiver circuitry to receive data from the memory device; a phase detector to generate timing information representing a phase relationship between the data and a first timing signal, the first timing signal exhibiting a first phase; phase control circuitry coupled to the phase detector, the phase control circuitry including an output that provides a sampling signal for sampling the data received from the memory device, the sampling signal exhibiting a second phase different than the first phase; and wherein the phase control circuitry includes circuitry to adjust the second phase of the sampling signal based on the timing information as claimed in independent claim 2 an similarly claimed in independent claims  9 and 15. Therefore, claims 2 – 21 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON JOSEPH
Primary Examiner
Art Unit 2633